Citation Nr: 1507362	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  00-17 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse prior to August 5, 2003. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and S.S.


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.  He served in the Republic of Vietnam, during the Vietnam Era, and is a recipient of the Army Commendation Medal with "V" device.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2001, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.  

In an April 2005 rating decision, the Veteran's PTSD evaluation was increased to 100 percent, effective August 5, 2003.  However, as the claim had been pending prior to that date, the Board will address entitlement to an evaluation in excess of 50 percent prior to August 5, 2003.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

During the entire period of the claim, the social and occupational impairment from the Veteran's PTSD has more nearly approximated total than deficiencies in most areas.






CONCLUSION OF LAW

The Veteran's PTSD with alcohol abuse warrants a rating of 100 percent throughout the period of the claim prior to August 5, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to a 100 percent schedular rating throughout the perid on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2014).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

In the June 2000 rating decision on appeal, the RO granted an increased rating of 50 percent for the Veteran's PTSD, effective November 1, 1998.  As noted above, an April 2005 rating decision increased the Veteran's rating for PTSD to 100 percent, effective August 5, 2003.  

PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.......................................................10

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . . . . . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The DSM-IV provides for a global assessment of functioning score (GAF) of 31 - 40 for some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work).  A score of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While a GAF score of 60-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV, 46-7.

The Board notes that the Veteran's outpatient treatment records and VA examination reports reveal GAF scores ranging from 34 to 50, which are indicative of major or serious impairment.  In determining the proper rating for the Veteran, the Board considers the GAF score as assistive and probative evidence; however, the score alone is neither dispositive nor more probative than the actually described symptoms in the record.  

The Veteran's treatment reports from the Battle Creek and North Chicago VA  Medical Centers (VAMCs) show the Veteran has been hospitalized inpatient a total of 5 times.  In fact, the rating decision on appeal assigned a post-hospitalization rating, following the Veteran's October to November 1998 inpatient hospitalization at the North Chicago VA Medical Center (VAMC).  The record also indicates the Veteran had an additional inpatient hospitalization at the Northville Psychiatric Hospital in 1987.  His outpatient treatment records from the Battle Creek VAMC, for the period of January 2001 to August 2005 show a sporadic history of psychiatric treatment throughout the period.  However, his outpatient treatment reports show he has consistently reported several significant symptoms and impairments, which include: continuous depressed mood, anhedonia, intrusive thoughts, dysfunctional sleep, frequent nightmares, relationship problems, inability to hold employment, disorientation, avoidance of stimuli, irritability, chronic mood impairment, isolation, and a constricted affect.

The Veteran was afforded a VA examination in January 1999.  He indicated he had lost his previous job two years prior, as a result of hitting a fellow employee with a cue stick.  He also indicated he attended no social activities, and that his girlfriend did all the shopping.  The Veteran's girlfriend attended the examination, and confirmed the Veteran's volatile temper, stating he would become angry without provocation.  The Veteran also consistently related the above noted symptoms to his treating clinicians.  Although the examiner was asked to describe the existence, frequency and extent of symptoms present at that time, he failed to do so.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 50.  

In March 2001, the Veteran attended a hearing before the undersigned Veterans Law Judge.  During his hearing, the Veteran competently reported experiencing nightmares, with impaired sleep 3-4 times a week; flashbacks; thoughts of impending harm; suicidal thoughts; survivor's guilt; social isolation; exaggerated startle responses; weekly panic attacks; and irritability with coworkers.  The Veteran reported homicidal thoughts toward a coworker at the United States Post Office, which resulted in him quitting his job.  He also again reported being terminated from a subsequent job at the CAP Center for striking a man with a cue stick during an altercation.  The Veteran also noted significant work impairments resulting from a lack of attention.  

The Board also notes several statements provided by the Veteran's ex-spouse, ex-girlfriend, and children, which all indicate the Veteran has estranged himself from their lives.  

In January 2002, the Veteran underwent another VA examination with the same January 1999 examiner.  During his examination, the Veteran stated he experienced flashbacks, which were brought on by several stimulants.  He also reported experiencing frequent nightmares, as well as homicidal thoughts.  The examiner again provided a cursory one paragraph assessment of the Veteran, which indicated his speech was coherent, thoughts were integrated, and memory/concentration were intact.  The examiner stated the Veteran was not unemployable at that time.  In forming this opinion, the examiner stated the Veteran "did not indicate any numbing of feelings, social isolation, etc."  Clearly, the examiner did not review the Veteran's reports during his March 2001 Board hearing, wherein he expressly reported experiencing these exact symptoms.  The examiner again assessed the Veteran's GAF score to be 50, and indicated his overall disability was moderately severe. 

Based on the limited content provided by the examiner, the Board has assigned the reports of these examinations very limited probative value.  By comparison, the Board notes that the Veteran's GAF score upon release from the North Chicago VAMC was assessed at 38.  Additionally, a March 2002 outpatient treatment note assessed the Veteran's GAF as 40, the August 2003 Vet Center Assessment provided a GAF score of 38, and the September 2004 VA examiner provided a GAF score of 40.  

In short, the Veteran's manifestations throughout the pendency of this appeal have been consistently described.  Since 1998 the evidence indicates the Veteran's PTSD is severely incapacitating.  Specifically, the evidence shows the Veteran's GAF scores have been in the range of 34-40, excluding the 1999 and 2002 VA examinations which rendered outlier scores of 50.  As indicated above, the Veteran has clear deficits in most areas of life functioning.  His irritability and lack of impulse control have resulted in considerable work problems.  Additionally, the Veteran's social isolation and irritability have also resulted in significant diminution in family relations.  Evidence of impaired thinking has been shown by the Veteran's reduced concentration, which has resulted in work deficiencies.  Finally, there is also clear evidence of impaired mood, as noted by his continuous treatment and inpatient hospitalizations.  

After carefully reviewing the evidence of record, the Board concludes the occupational and social impairment from the Veteran's PTSD throughout the period under appeal, more nearly approximates the total impairment required for a 100 percent rating than the deficiencies in most areas contemplated by a 70 percent rating.

In reaching this decision, the Board has resolved all reasonable doubt in the Veteran's favor.

The Board acknowledges that the record suggests that the Veteran is unemployable due to his service-connected PTSD.  The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is now in receipt of a 100 percent rating for PTSD for the entire period under appeal, and therefore the issue of entitlement to TDIU is moot.


ORDER

The Board having determined that the Veteran's PTSD with alcohol abuse warrants a 100 percent rating throughout the period of the claim prior to August 5, 2003, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


